Title: To Thomas Jefferson from James Publius, 2 November 1820
From: Publius, James
To: Jefferson, Thomas


Respected Sir
Columbia So. Ca.
Nov. 2th 1820
A youth now addresses you, who has experienced the severest misfortunes—Not yet twenty years of age, turned on the wide world for support and protection, to whom shall I look, but to Jefferson. Do not believe for a moment that any of the dissipations of youth are the causes of my misfortune—nor is it ill directed ambition to which man so often falls a prey—The causes of my misfortune’s were beyond human foresight, and consequently could not be guarded against—I am now placed in such a situation that it is impossible for me to pursue my literary pursuits without your aid—I only ask from you $100—And for God sake grant my request or I am ruined. Remember that youthful ambition is easily damped, and also remember that when once the flame is outed it is hard to rekindle. Write me immediatly and for god sake refuse me not.James Publius